                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAI‘I

UNITED STATES OF AMERICA,                      Case No. 18-cr-00070-DKW-KJM-12

              Plaintiff,                       ORDER DENYING
                                               DEFENDANT’S NINTH MOTION
       vs.                                     IN LIMINE

ROBERT DARNELL BEAL,

              Defendant.


      On June 8, 2021, Defendant Robert Beal filed his Ninth Motion in Limine

(the “motion”), which seeks a remedial jury instruction concerning the loss or

destruction of two recordings—a police vehicle camera video from the December

10, 2014 traffic stop of Beal’s taxi and an audio recording of his post-arrest

interview from that same day. Dkt. No. 402. Because the prejudice to Beal from

the loss of these recordings is, at best, minimal, the motion is DENIED.

      On December 10, 2014, federal and state law enforcement officials

surveilled Beal from his arrival at the Dayton, Ohio airport up and until Ohio State

Trooper Rachel Simmons executed a traffic stop of a taxi in which Beal was

traveling. Dkt. No. 350 at 2–4. A search of the rear passenger area of the taxi

revealed a black backpack in which two packages of illegal narcotics were

discovered. Id. at 5. Thereafter, Beal was placed under arrest and transported to




                                          1
the Dayton Patrol Post for questioning and processing. Id. at 5–6. At the Post,

Ohio State Trooper Penny Beaty interviewed Beal. Id.

      At a suppression hearing, Trooper Simmons revealed that a “vehicle cam”

video of the traffic stop once existed but has since been lost. Dkt. No. 355 at 39–

40. At the same hearing, Trooper Beaty revealed that a digital audio recording of

the interview once existed but has since been lost. See Dkt. No. 355 at 103–04.

Trooper Beaty testified that she believed she had sent a copy of the interview

recording to a federal DEA agent. Id. at 104. Trooper Simmons was unsure what

she had become of the vehicle cam recording, stating that she believed a copy was

given to the DEA “at some point” but that she could not “say for certain.” Id. at

39.

      The present motion asks the Court to deliver the following remedial jury

instruction concerning the lost or destroyed recordings:

      If you find that the Government lost or destroyed evidence which was
      potentially relevant in the trial of this case, and that the Government
      knew or should have known of the potential relevance of such
      evidence to this litigation, then you may infer that the evidence
      rendered unavailable by the Government’s destruction thereof to have
      been unfavorable to the Government in its case against Defendant.

Dkt. No. 401-1 at 6; Dkt. No. 402 at 2.

      To determine whether a remedial instruction due to loss of evidence is

appropriate, the Court must balance “the quality of the Government's conduct

against the degree of prejudice to the accused, where the government bears the

                                          2
burden of justifying its conduct and the accused of demonstrating prejudice.”

United States v. Sivilla, 714 F.3d 1168, 1173 (9th Cir. 2013) (citing United States

v. Loud Hawk, 628 F.2d 1139, 1152 (9th Cir. 1979) (Kennedy, J., concurring),

overruled on other grounds by United States v. W.R. Grace, 526 F.3d 499 (9th Cir.

2008)). A showing of bad faith is not required. Id. Rather, the Court’s “principal

concern is to provide the accused an opportunity to produce and examine all

relevant evidence, to insure a fair trial.” Id. (citing Loud Hawk, 628 F.2d at 1151).

      In evaluating the quality of the government's conduct, the Court must

consider:

      whether the evidence was lost or destroyed while in its custody,
      whether the Government acted in disregard for the interests of the
      accused, whether it was negligent in failing to adhere to established
      and reasonable standards of care for police and prosecutorial
      functions, and, if the acts were deliberate, whether they were taken in
      good faith or with reasonable justification.

Id. (citing Loud Hawk, 628 F.2d at 1152). Also relevant is “whether the

government attorneys prosecuting the case have participated in the events leading

to the loss or destruction of the evidence.” Id. (citing Loud Hawk, 628 F.2d at

1152).

      With regard to prejudice, the Court must consider:

      the centrality of the evidence to the case and its importance in
      establishing the elements of the crime or the motive or intent of the
      defendant; the probative value and reliability of the secondary or
      substitute evidence; the nature and probable weight of factual
      inferences or other demonstrations and kinds of proof allegedly lost to

                                          3
      the accused; the probable effect on the jury from absence of the
      evidence, including dangers of unfounded speculation and bias that
      might result to the defendant if adequate presentation of the case
      requires explanation about the missing evidence.

Id. at 1173–74 (citing Loud Hawk, 628 F.2d at 1152).

      Here, there is no dispute that the recordings at issue were lost or destroyed

while in the custody of the Ohio State Police and, possibly, the federal

government. See Dkt. No. 355 at 103–04, 139–40. According to Troopers

Simmons and Beaty, the recordings were destroyed due to the agency’s document

retention policy/system. See Dkt. No. 355 at 39 (Trooper Simmons explaining that

she searched for the video prior to the suppression hearing but that “[o]ur system

retention doesn’t hold the video this long”); id. at 104 (Trooper Beaty explaining

virtually the same thing). Though it is unclear whether the federal government

ever had the recordings, if it had, the Government has not been able to locate them

despite efforts to do so. See, e.g., Dkt. No. 355 at 111.




                                          4
       The Court finds that the Government’s conduct amounts, at most, to

negligence.1 Further, there is no evidence that federal prosecutors or law

enforcement agents had any hand in making the evidence unavailable.2

       Despite the Government’s possible negligence in failing to retain the

recordings, the minimal evident value of the recordings to Beal weighs strongly in

favor of not giving the remedial instruction he seeks. As the Court has previously

explained, other than the fact that Beal claims he was not read his Miranda rights

upon arrest—a fact contested by Trooper Simmons’ sworn testimony, Dkt. No. 355

at 41, 84–86—there is virtually no other fact in dispute that is beneficial to him

that he claims the recordings might reveal. See Dkt. No. 399 at 6–8. And with

respect to that fact, we have no idea whether the traffic stop video that Trooper

Simmons identified would shed any light because we do not know in which

direction the camera was pointed, we do not know when it was turned on or off, we

do not know on which of the multiple law enforcement vehicles on scene the

camera was located, we do not know the proximity of that vehicle to the taxi, and


1
  Because Troopers Beaty and Simmons report the recordings were lost or destroyed consistent
with the Department’s standard retention policy, and because the record is void of any
information that explains the circumstances behind the absence of the same recordings in federal
hands, the Court cannot say that the recordings were lost or destroyed in violation of “established
and reasonable standards of care for police and prosecutorial functions.” See Sivilla, 714 F.3d at
1173 (citing Loud Hawk, 628 F.2d at 1152).
2
  Based on the current record, the only federal official who may have had a copy of the interview
recording, DEA Agent Jorge Del Rio, was killed executing a search warrant. Dkt. No. 355 at
104. The Court has no information indicating that the DEA lost this recording due to a breach of
a “reasonable standard of care.”

                                                5
we do not know whether the recording contained any audio. In short, we have no

clue what the missing recording could have even potentially captured. See Dkt.

No. 399 at 4–5. Moreover, even if the traffic stop video revealed every other fact

Beal claims it might—i.e., that the taxi did not commit a traffic violation and the

stop was pretextual, that the law enforcement canine failed to alert when

conducting a sniff around the taxi, that he was detained after the negative drug

sniff, and Beal’s possession of the black backpack and failure to consent to a

search of it—those facts are either uncontested, irrelevant, or not “central[] . . .

evidence to the case” nor “importan[t] in establishing the elements of the crime or

the motive or intent of [Beal].” See Dkt. No. 399 at 5–6; see also Dkt. No. 402.

       As to the interview recording, Beal has not articulated a single probative fact

that the recording might reveal that Trooper Beaty’s contemporaneous December

2014 report of that interview does not.3 See Dkt. No. 360-1 at 5 (Beal arguing the

recording would “show[] the jury what [Beal] was actually asked and how he

answered”); Dkt. No. 402 at 5 (Beal arguing the recording “would show actually

what he said that night”). In other words, Beal has not even alleged that Beaty’s

accessible report is somehow misleading, inaccurate or incomplete, nor has he

explained why it would not serve as a comparable substitute to the absent


3
 Trooper Beaty’s report of her interview with Beal has never been officially entered into the
record. However, a copy of the report was presented to the Court for its potential use in an April
29, 2021 suppression hearing. The Court has attached the Beaty report to this order under seal.

                                                6
recording.4 Nor has Beal even speculated as to what that audio recording might

reveal that would help his defense at all, let alone demonstrate “the centrality of

the evidence to the case and its importance in establishing the elements of the

crime or the motive or intent of the defendant.”

       One reason Beal has not articulated how the recording would help him is

likely that Trooper Beaty’s report of her interview with Beal does not contain any

particularly inculpatory evidence. Trooper Beaty records that Beal repeatedly

denies ownership of the black backpack and expresses surprise at learning the

backpack contained narcotics. See Ex. 1 at 3, 5. Beaty, in other words, does not

contradict the position that Beal has maintained to this day, meaning the recording

is not likely to shed any light on a fact in dispute. Under these circumstances, the

Court finds that “the nature and probable weight of factual inferences or other

demonstrations and kinds of proof allegedly lost to the accused” is extremely low.




4
 Trooper Beaty is also expected to be available at trial for cross-examination, just as she was in
late April 2021 during Beal’s suppression hearing.

                                                 7
                                  CONCLUSION

      In balancing the Government’s conduct against the prejudice to Beal, the

Court finds that because the Government’s conduct associated with the missing

recordings rises to, at most, negligence, and the prejudice to Beal is virtually

nonexistent, Beal is not entitled to the remedial instruction he seeks. Beal’s Ninth

Motion in Limine, Dkt. No. 402, is DENIED.

      IT IS SO ORDERED.

      Dated: June 18, 2021 at Honolulu, Hawai’i.




United States v. Beal, Crim. No. 18-00070-DKW-KJM-12; ORDER DENYING
DEFENDANT’S NINTH MOTION IN LIMINE.


                                           8
